t c memo united_states tax_court dougal c and diane n macdonald petitioners v commissioner of internal revenue respondent docket no 12652-07l filed date william e taggart jr for petitioners margaret a martin and jeremy l mcpherson for respondent memorandum opinion marvel judge petitioners petitioned this court in response to respondent’s notice_of_determination concerning collection action s under section and or for 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure through notice_of_determination and decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code for and decision letter this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction and to strike as to and and motion to dismiss on ground of mootness and to strike as to through for the reasons stated herein we shall grant respondent’s motions background petitioners resided in california when their petition was filed the record establishes and the parties do not dispute the following on date respondent issued petitioners a final notice_of_intent_to_levy and notice of your right to a hearing for and petitioners did not request a hearing with respondent’s appeals_office instead on date petitioners filed a bankruptcy petition under chapter of the bankruptcy code respondent filed a proof_of_claim and in received distributions out of the bankruptcy_estate which he applied to petitioners’ through tax accounts petitioners’ bankruptcy case was closed in 2mootness is itself a jurisdictional concept see 126_tc_1 n 97_tc_180 affd 983_f2d_868 8th cir on date respondent issued petitioners a final notice_of_intent_to_levy and notice of your right to a hearing for through on or about date petitioners submitted a form request for a collection_due_process_hearing requesting a hearing with respondent’s appeals_office with respect to through in the attachment to the form petitioners asserted that they had fully paid their through federal_income_tax liabilities petitioners also proposed to make certain monthly payments until respondent and petitioners would reach an agreement as to the amount of petitioners’ unpaid tax_liabilities and thereafter petitioners would pay the remaining balance within days with the form petitioners paid dollar_figure and requested that respondent apply the payment to their most recent federal_income_tax liabilities respondent applied dollar_figure and dollar_figure to petitioners’ and federal_income_tax liabilities 3on or about date respondent also issued petitioners a final notice before levy on social_security_benefits for and 4in the form petitioners characterize their proposal as an offer-in-compromise based on doubt as to liability whereas in their petition petitioners characterize it as an installment_payment agreement based on doubt as to collectibility and effective tax_administration the type of collection alternative proposed does not affect our disposition of respondent’s motions likewise the amount of payment is not relevant to our disposition of respondent’s motions respectively and the payment satisfied petitioners’ federal_income_tax liabilities in full the settlement officer assigned to the case conducted the hearing by telephone and correspondence during the hearing petitioners asserted that respondent waived his claim to the interest that accrued after petitioners had filed their bankruptcy petition postpetition interest because respondent failed to file a proof_of_claim with respect to such interest in the bankruptcy proceeding accordingly petitioners contended that their through federal_income_tax liabilities had been fully paid the settlement officer rejected the collection alternative as not processable because petitioners had not offered a specific monthly payment and had relegated to themselves the decision as to the correct balance they owed on date respondent’s appeals_office issued petitioners a notice_of_determination sustaining the levy with respect to their through federal_income_tax liabilities because the appeals_office concluded that petitioners had not timely requested a hearing with respect to and it issued petitioners a decision letter dated 5respondent issued the notice_of_determination with respect to through even though petitioners had fully paid their federal_income_tax liability on date date sustaining the levy with respect to their unpaid federal_income_tax liabilities for and in the decision letter respondent’s appeals_office stated your due process hearing request was not filed within the time prescribed under sec_6320 and or however you received a hearing equivalent to a due process hearing except that there is no right to dispute a decision by the appeals_office in court under sec_6320 and or on date petitioners petitioned this court challenging the notice_of_determination and the decision letter petitioners contend that their request for a hearing with the appeals_office was timely with respect to all years and that they did not receive a proper hearing under sec_6330 petitioners assert that respondent erred in rejecting petitioners’ proposed collection alternative and sustaining the levy without determining whether petitioners had unpaid federal_income_tax liabilities petitioners request that we redetermine their unpaid through federal_income_tax liabilities and find that they have no unpaid through federal_income_tax liabilities on date petitioners paid their through federal_income_tax liabilities in full discussion i collection by levy sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon the person’s property sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing sec_6330 hearing before the levy is made the taxpayer must request a sec_6330 hearing within the 30-day period commencing on the day after the date of the notice_of_intent_to_levy sec_6330 sec_301_6330-1 proced admin regs if a taxpayer timely requests a sec_6330 hearing a hearing shall be held before an impartial officer_or_employee of the internal_revenue_service office of appeals sec_6330 after the sec_6330 hearing the appeals_office issues a notice_of_determination indicating whether the proposed levy action may proceed sec_301_6330-1 q a-e8 proced admin regs under sec_6330 the taxpayer may petition this court to review the determination made by the appeals_office see sec_301_6330-1 proced admin regs ii respondent’s motion to dismiss for lack of jurisdiction a equivalent_hearing in response to the petition respondent filed a motion to dismiss for lack of jurisdiction and to strike as to and the court held a hearing on respondent’s motion at its trial session in san francisco california respondent argues that he has not issued a notice_of_determination for and that would give the court jurisdiction under sec_6330 this court is a court of limited jurisdiction sec_7442 and accordingly we may exercise jurisdiction only to the extent expressly authorized by congress 85_tc_527 jurisdiction under sec_6330 depends on the issuance of a notice_of_determination by the appeals_office see 117_tc_122 116_tc_263 114_tc_492 see also rule b generally if a person requests a sec_6330 hearing after the 30-day period for requesting that hearing the taxpayer is not entitled to a sec_6330 hearing but nevertheless may receive a so-called equivalent_hearing see 116_tc_255 sec_301_6330-1 proced admin regs an equivalent_hearing held by the appeals_office is generally conducted in the same manner as a sec_6330 hearing sec_301_6330-1 proced admin regs after the equivalent_hearing the appeals_office does not issue a notice_of_determination but instead issues a decision letter which generally includes the same information as a notice_of_determination sec_301_6330-1 q a-i4 proced admin regs the decision letter generally is not subject_to judicial review under sec_6330 rule 129_tc_160 kennedy v commissioner supra pincite sec_301_6330-1 q a-i5 proced admin regs petitioners do not dispute that they did not timely request a sec_6330 hearing accordingly respondent properly held an equivalent_hearing and issued a decision letter instead of a notice_of_determination see kennedy v commissioner supra pincite consequently we do not have jurisdiction to review respondent’s determination in the decision letter in opposition to respondent’s motion petitioners assert that respondent failed to file a proof_of_claim in petitioners’ bankruptcy proceeding thereby waiving his claim to postpetition interest petitioners also contend that respondent improperly applied payments from petitioners’ bankruptcy_estate to their tax accounts which resulted in an incorrect record of petitioners’ and federal_income_tax liabilities and that the court 6cf 119_tc_252 7petitioners advance the same argument with respect to they assert that the court has jurisdiction with respect to through because any decision with respect to petitioners’ tax_year will be res_judicata with respect to petitioners’ and tax years as the issues and parties are identical the possible application of the doctrines of collateral_estoppel or res_judicata is not relevant to our consideration of whether we have jurisdiction to review a continued has jurisdiction to consider whether such payments and credits should have been applied to through petitioners’ contentions raise an issue relevant to the appropriateness of the collection action see 121_tc_111 although sec_6330 provides that a taxpayer may raise challenges to the appropriateness of the collection action in the sec_6330 hearing respondent held an equivalent_hearing and not a sec_6330 hearing with respect to and because respondent’s appeals_office properly issued a decision letter to petitioners we do not have jurisdiction to review any issue raised during the equivalent_hearing including challenges to the appropriateness of the collection action see severo v commissioner supra pincite b jurisdiction under sec_6404 petitioners argue that respondent’s motion should be denied because sec_6404 provides a foundation for the court’s jurisdiction that is independent of our jurisdiction under sec_6330 petitioners allege that during the equivalent_hearing they requested an abatement of postpetition continued decision letter 8were it not for the fact that full payment renders this proceeding moot as to through it is arguable whether petitioners’ claim regarding the reallocation of payments and credits would be entertained see 125_tc_14 interest9 under sec_6404 on the ground that respondent would have collected it if he had filed a proof_of_claim in petitioners’ bankruptcy proceeding sec_6404 authorizes the secretary to abate interest assessments attributable to unreasonable errors or delays by the internal_revenue_service sec_301_6404-1 proced admin regs provides that a taxpayer shall request abatement on a form_843 claim_for_refund and request for abatementdollar_figure sec_6404 generally gives the court jurisdiction to review the commissioner’s denial of the taxpayer’s request for abatement of interest if the taxpayer files a petition with the court within days after the secretary mails a final_determination not to abate interest the commissioner’s final_determination letter is a prerequisite to the court’s jurisdiction and serves as a taxpayer’s ‘ticket’ to the tax_court 110_tc_20 see also rule b petitioners do not dispute that respondent has not issued a final_determination not to abate interest accordingly the court lacks jurisdiction to review respondent’s alleged failure to abate interest under sec_6404 9petitioners contend that for and only postpetition interest is at issue 10this regulation predates the enactment of sec_6404 and has not yet been amended to reflect that interest may be abated with respect to income_tax if the requirements of sec_6404 are met we have previously held that we may review an appeals officer’s determination regarding interest abatement if a taxpayer requests an abatement of interest in a sec_6330 hearing 115_tc_329 but we will not consider a taxpayer’s underlying liability if it was not properly raised at the sec_6330 hearing or considered in the notice_of_determination see 129_tc_107 118_tc_488 the parties disagree whether petitioners raised a sec_6404 argument during the equivalent_hearing respondent contends that petitioners only argued that respondent had waived postpetition interest by failing to submit a proof_of_claim in petitioners’ bankruptcy proceeding petitioners’ counsel asserts that he raised interest abatement under sec_6404 when the settlement officer disagreed with petitioners’ waiver argument nothing in the decision letter or petition suggests that during the equivalent_hearing petitioners raised a sec_6404 issue even if petitioners’ position regarding a waiver during the equivalent_hearing could be interpreted as an interest abatement request see eg 122_tc_384 construing the taxpayers’ argument that they were not liable for disputed interest as an interest abatement request katz v commissioner supra pincite viewing the taxpayer’s argument that interest should not have accrued during his bankruptcy case as an interest abatement request we do not need to decide whether petitioners’ argument was sufficient to preserve the issue for our review see magana v commissioner supra pincite our jurisdiction to review denials of interest abatement requests made during a sec_6330 hearing is confined to cases in which we have sec_6330 jurisdiction see katz v commissioner supra pincite which we do not have in this casedollar_figure c conclusion on the basis of the foregoing we shall grant respondent’s motion to dismiss for lack of jurisdiction and to strike with respect to and iii respondent’s motion to dismiss on the ground of mootness after petitioners paid in full their through federal_income_tax liabilities respondent filed a motion to dismiss on the ground of mootness and to strike as to through because he no longer intended to proceed with the 11we have held that our jurisdiction under sec_6330 to redetermine interest extends beyond that conferred by sec_6404 to grant an interest abatement 122_tc_384 however because petitioners’ claim does not relate to years covered by the notice_of_determination and does qualify as a stand-alone claim for interest abatement neither source of jurisdiction is available 12on date petitioners paid their federal_income_tax liabilities proposed levy petitioners agree that the payment of their through federal_income_tax liabilities rendered moot all issues relating to respondent’s proposed levy however petitioners assert that issues other than respondent’s proposed collection action remain in dispute such as their contentions regarding misapplication of payments petitioners argue that the court has jurisdiction until it resolves all issues our jurisdiction under sec_6330 is generally limited to reviewing whether a proposed collection action is proper 126_tc_1 once the commissioner concedes that there is no unpaid liability for the disputed year upon which a lien or levy could be based the case is moot id pincite gerakios v commissioner tcmemo_2004_203 chocallo v commissioner tcmemo_2004_152 in greene-thapedi v commissioner supra pincite we held that in a sec_6330 proceeding when a tax_liability for a particular year has been fully paid we lack jurisdiction to determine an overpayment or to order a refund_or_credit for that year respondent states that he no longer intends to proceed with the levy for through as petitioners do not have any unpaid through federal_income_tax liabilities we shall grant respondent’s motion and dismiss this case with respect to through and all allegations in the petition pertaining to these years shall be deemed stricken from the petitiondollar_figure we do not have jurisdiction to determine petitioners’ through federal_income_tax liabilities or to consider whether or how respondent should have applied to those years any payments see id we have considered all arguments raised by either party and to the extent not discussed we find them to be irrelevant moot or without merit to reflect the foregoing an appropriate order granting respondent’s motions will be issued 13we have jurisdiction with respect to whether any fact or issue with respect to and through is relevant to within the meaning of sec_6330 is a separate question that does not affect our consideration of respondent’s motion see freije v commissioner t c pincite
